Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 20, 2003, which ruled that claimant was *756disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked for the employer as a pharmaceutical sales specialist from May 2000 until she was discharged in July 2002 for falsifying documents. Specifically, she represented on certain expense forms that she conducted events for physicians on May 3, 2002 and May 28, 2002 when, in fact, such events were not held, and claimant instead purchased gift certificates totaling $810 and $750. The Unemployment Insurance Appeal Board denied her claim for unemployment insurance benefits on the ground that her employment was terminated due to misconduct. Claimant now appeals.
We affirm. It is well settled that the submission of falsified or altered documents to an employer may constitute disqualifying misconduct (see Matter of Little [Commissioner of Labor], 3 AD3d 829 [2004]; Matter of Gonyou [Commissioner of Labor], 297 AD2d 848, 849 [2002]). Here, claimant admitted to providing deceptive information on the expense forms, but asserted that she received her district manager’s authorization to purchase the gift certificates. This presented a credibility issue for the Board to resolve (see Matter of Mu-Chian Chang [Wolgin—Commissioner of Labor], 7 AD3d 908 [2004]) and, in any event, is not an excuse for claimant’s conduct. Claimant’s remaining contentions, including her due process claim, have been examined and found to be lacking in merit.
Mercure, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ, concur. Ordered that the decision is affirmed, without costs.